DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/24/2022 have been fully considered but they are not persuasive. 
Applicant argues that Lyons fails to disclose “changing a setting mode of a home network” and “determining a setting mode for changing the setting mode of a home network including the at least one device is based on the received first non-natural language audio data and a time at which the first non-natural language audio data is received.”	Regarding applicant’s arguments, examiner respectfully disagrees. Firstly, Lyons discloses in p. 0040 that devices may interact with each other such that events detected by a first device influence actions of a second device. For example, a first device can detect that a user has entered into a garage (e.g., by detecting motion in the garage, detecting a change in light in the garage or detecting opening of the garage door). The first device can transmit this information to a second device via the network interface 18, such that the second device can, e.g., adjust a home temperature setting, a light setting, a music setting, and/or a security-alarm setting (changing the setting mode). Further, Lyons discloses in p. 0070 that the alarm could be triggered upon receiving an occupancy, motion, heat, sound, etc. (changing the setting mode based on a detected sound). Lyons disclosure is open to receive any kind of input and changing a setting mode from that input, such that, receiving a sound input may change a setting mode of the device or a second device. Secondly, Lyons discloses in p. 0101 that third party applications make inferences from the home data regarding the various activities of the occupants, as correctly noted by applicant. However, applicant fails to mention the specific example in the cited paragraph where an inference is made about the time when the user is taking a shower. This connects directly to the example of tracking water usage in the example in p. 0095-0096. Therefore, Lyons teaches these limitations.
However, Applicant’s arguments with respect to the limitation "wherein the determined setting mode is determined based on the first non-natural language audio data being less than a preset volume" have been considered but are moot because of the new ground of rejection in view of Lyons and Chen.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	Claims 1-2, 5-8, 10, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lyons (US PG Pub 20150373149) in view of Chen (US PG Pub 20120121096).

As per claim 1, Lyons discloses:	An audio device comprising: 	a controller for learning history information associated with first non-natural language audio data (Lyons; p. 0059 -  the smart thermostat 46 and other smart devices “learn” by observing occupant behavior (history information); p. 0075 – sensed occupant information includes sensing an occupant by audio techniques (e.g. sound pattern, vibration pattern recognition (non-natural language audio data)); p. 0096 - the central server or cloud-computing architecture 64 creates a signature for the toilet in the master bathroom (history information), and whenever that toilet is flushed, the central server or cloud-computing architecture 64 will know that the water usage at that time is associated with that toilet); 	a microphone for receiving the first non-natural language audio data (Lyons; p. 0037 -  the high-power processor 20 and the low-power processor 22 may detect when a location (e.g., a house or room) is occupied (i.e., includes a presence of a human), up to and including whether it is occupied by a specific person or is occupied by a specific number of people (e.g., relative to one or more thresholds). In one embodiment, this detection can occur, e.g., by analyzing microphone signals, detecting user movements (e.g., in front of a device), detecting openings and closings of doors or garage doors, detecting wireless signals, detecting an internet protocol (IP) address of a received signal, detecting operation of one or more devices within a time window, or the like; see also p. 0075 – sensed occupant information includes sensing an occupant by audio techniques (e.g. sound pattern, vibration pattern recognition (non-natural language audio data))); 	a transceiver for transmitting/receiving data to/from at least one device (Lyons; p. 0048 - Still further, in some embodiments, the device 10 within the smart-home environment 30 may further includes a plurality of intelligent, multi-sensing, network-connected appliances); and 	wherein the controller is configured to determine a setting mode for changing the setting mode of a home network including the at least one device based on the received first non-natural language audio data and a time at which the first non-natural language audio data is received (Lyons; p. 0095-0096 - the central server or cloud-computing architecture 64 can run programs/algorithms that recognize what water sounds like and when it is running in the home. According to one embodiment, to map the various water sources of the home, upon detecting running water, the central server or cloud-computing architecture 64 sends a message an occupant's mobile device asking if water is currently running or if water has been recently run in the home and, if so, which room and which water-consumption appliance (e.g., sink, shower, toilet, etc.) was the source of the water. This enables the central server or cloud-computing architecture 64 to determine the “signature” or “fingerprint” of each water source in the home. This is sometimes referred to herein as “audio fingerprinting water usage.”; p. 0101 - third party applications make inferences from the home data 82 and the derived home data 88, such inferences may include when are occupants home, when are they sleeping, when are they cooking, when are they in the den watching television, and when do they shower (tracking water usage over a period of time; also see example in p. 0095-0096). The answers to these questions may help third-parties benefit consumers by providing them with interesting information, products and services as well as with providing them with targeted advertisements; p. 0040 - devices may interact with each other such that events detected by a first device influence actions of a second device. For example, a first device can detect that a user has entered into a garage (e.g., by detecting motion in the garage, detecting a change in light in the garage or detecting opening of the garage door). The first device can transmit this information to a second device via the network interface 18, such that the second device can, e.g., adjust a home temperature setting, a light setting, a music setting, and/or a security-alarm setting (changing the setting mode); also see p. 0070 - the alarm could be triggered upon receiving an occupancy, motion, heat, sound, etc. (changing the setting mode based on a detected sound)), 	wherein the controller is configured to control the transceiver to transmit a control signal to the at least one device for changing the setting mode to the determined setting mode (Lyons; p. 0095-0096 - the central server or cloud-computing architecture 64 can run programs/algorithms that recognize what water sounds like and when it is running in the home. According to one embodiment, to map the various water sources of the home, upon detecting running water, the central server or cloud-computing architecture 64 sends a message an occupant's mobile device asking if water is currently running or if water has been recently run in the home and, if so, which room and which water-consumption appliance (e.g., sink, shower, toilet, etc.) was the source of the water. This enables the central server or cloud-computing architecture 64 to determine the “signature” or “fingerprint” of each water source in the home. This is sometimes referred to herein as “audio fingerprinting water usage.” ), and 	wherein the first non-natural language audio data is audio data excluding natural language audio data, and wherein the natural language audio data is language data used for human communication (Lyons; p. 0095-0096 - According to one embodiment, to map the various water sources of the home, upon detecting running water (non-natural language data), the central server or cloud-computing architecture 64 sends a message an occupant's mobile device asking if water is currently running or if water has been recently run in the home and, if so, which room and which water-consumption appliance (e.g., sink, shower, toilet, etc.) was the source of the water. This enables the central server or cloud-computing architecture 64 to determine the “signature” or “fingerprint” of each water source in the home. This is sometimes referred to herein as “audio fingerprinting water usage.”).
Lyons, however, fails to disclose wherein the determined setting mode is determined based on the first non-natural language audio data being less than a preset volume.	Chen does teach wherein the determined setting mode is determined based on the first non-natural language audio data being less than a preset volume (Chen; p. 0031-0032 - The noise slew filter 121 estimates the current noise level based on the sampled ambient audio noise and the user-selected volume setting (in 204) and transmits the current noise level to the gain boost calculator 122 and the EQ boost calculator 123. The gain boost calculator 122 determines an overall gain based on the constrained noise sequence and based on the user-selected volume setting (in 205)).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Lyons to include wherein the determined setting mode is determined based on the first non-natural language audio data being less than a preset volume, as taught by Chen, in order to improve the intelligibility of the downlink voice signal in different ambient acoustic noise environments (Chen; p. 0031).	
As per claim 2, Lyons in view of Chen discloses:	The audio device of claim 1, wherein the controller is further configured to determine the setting mode for the home network including the at least one device when the first non-natural language audio data is received for a preset time (Lyons; p. 0029 - the electronic device may include a low-power processor that may store the sensor measurements acquired by the PIR sensor during a time period when the electronic device does not expect a human in the building or portion of the building being monitored by electronic device is not expected to have a human being present. In one embodiment, after storing the sensor measurements over some period of time, the low-power processor may send the stored sensor measurements to a high-power processor of the electronic device. The high-power processor may then calculate a threshold or adjust the previous threshold for determining a presence of a human based on the stored sensor measurements that correspond to the time period when a human being is likely not present in the building; p. 0101 - third party applications make inferences from the home data 82 and the derived home data 88, such inferences may include when are occupants home, when are they sleeping, when are they cooking, when are they in the den watching television, and when do they shower (tracking water usage over a period of time; also see example in p. 0095-0096). The answers to these questions may help third-parties benefit consumers by providing them with interesting information, products and services as well as with providing them with targeted advertisements).

As per claim 5, Lyons in view of Chen discloses:	The audio device of claim 1, wherein the controller is further configured to, when third non-natural language audio data is received after the setting mode of the home network is changed, transmit a notification to a mobile terminal of a user through the transceiver (Lyons; p. 0095 - According to one embodiment, to map the various water sources of the home, upon detecting running water, the central server or cloud-computing architecture 64 sends a message an occupant's mobile device asking if water is currently running or if water has been recently run in the home and, if so, which room and which water-consumption appliance (e.g., sink, shower, toilet, etc.) was the source of the water).

As per claim 6, Lyons in view of Chen discloses:
The audio device of claim 1, wherein the controller is further configured to: learn history information associated with the non-natural language audio data corresponding to the received first non-natural language audio data (Lyons; p. 0059 -  the smart thermostat 46 and other smart devices “learn” by observing occupant behavior (history information); p. 0075 – sensed occupant information includes sensing an occupant by audio techniques (e.g. sound pattern, vibration pattern recognition (non-natural language audio data)); p. 0096 - the central server or cloud-computing architecture 64 creates a signature for the toilet in the master bathroom (history information), and whenever that toilet is flushed, the central server or cloud-computing architecture 64 will know that the water usage at that time is associated with that toilet); and determine a current situation of the home network and determine the setting mode for the home network based on the history information (Lyons; p. 0095-0096 - the central server or cloud-computing architecture 64 can run programs/algorithms that recognize what water sounds like and when it is running in the home. According to one embodiment, to map the various water sources of the home, upon detecting running water, the central server or cloud-computing architecture 64 sends a message an occupant's mobile device asking if water is currently running or if water has been recently run in the home and, if so, which room and which water-consumption appliance (e.g., sink, shower, toilet, etc.) was the source of the water. This enables the central server or cloud-computing architecture 64 to determine the “signature” or “fingerprint” of each water source in the home. This is sometimes referred to herein as “audio fingerprinting water usage.”).

As per claim 7, Lyons in view of Chen discloses:
The audio device of claim 1, wherein the controller is further configured to generate audio feedback in response to the received first non-natural language audio data (Lyons; p. 0097-0098 - in the event the central server or cloud-computing architecture 64 detects sounds that may be associated with pests, it notifies the occupants of such sounds and suggests hiring a pest control company; p. 0094 provides that notifications may be sent in the form of audio announcements).

As per claim 8, Lyons in view of Chen discloses:
The audio device of claim 7, further comprising a speaker, wherein the controller is further configured to output the audio feedback through the speaker (Lyons; p. 0033 - The user-interface components 14 may also be configured to present information to a user via, e.g., a visual display (e.g., a thin-film-transistor display or organic light-emitting-diode display) and/or an audio speaker).	As per claim 10, Lyons in view of Chen discloses:
The audio device of claim 1, wherein determining the setting mode is further based on weather information corresponding to geographical information of the home network (Lyons; p. 0051 - an algorithm is provided for considering the geographic location of the smart-home environment 30, such as based on the zip code or geographic coordinates of the home. The geographic information is then used to obtain data helpful for determining optimal times for watering, such data may include sun location information, temperature, dewpoint, soil type of the land on which the home is located, etc).

As per claim 12, Lyons in view of Chen discloses:	The audio device of claim 1, wherein the at least one device included in the home network includes at least one of a door lock, a gas lock, an air conditioner, a temperature controller, a window sensor, a hot-air blower, a television, or a lamp (Lyons; p. 0048 - the device 10 within the smart-home environment 30 may further includes a plurality of intelligent, multi-sensing, network-connected appliances 58 (hereinafter referred to as “smart appliances 58”), such as refrigerators, stoves and/or ovens, televisions, washers, dryers, lights, stereos, intercom systems, garage-door openers, floor fans, ceiling fans, wall air conditioners, pool heaters, irrigation systems, security systems, and so forth. According to embodiments, the network-connected appliances 58 are made compatible with the smart-home environment by cooperating with the respective manufacturers of the appliances. For example, the appliances can be space heaters, window AC units, motorized duct vents, etc.).

As per claim 13, Lyons in view of Chen discloses:	The audio device of claim 1, wherein the changed setting mode of the home network includes at least one of an away mode, a security mode, or a sleep mode (Lyons; p. 0123 - In some embodiments, an audible queue might be to “set [brand(e.g. ‘nest’)|thermostat] to away.” In such a scenario, the commands provided to the thermostat 10A would change the mode of the thermostat 10A to “AWAY.” When the audible queue is “set [brand (e.g. ‘nest’)|thermostat] to home,” the commands provided to the thermostat 10A would change the mode of the thermostat 10A to “HOME.”; also see p. 0245-0247).

As per claim 14, Lyons in view of Chen discloses:	The audio device of claim 1, further comprising an optical output module, wherein the controller is further configured to output a color of notification information corresponding to the changed setting mode of the home network through the optical output module (Lyons; p. 0175 - when the smoke levels are rising, the smoke_alarm_state may show “warning” and when the user should exit the home, the smoke_alarm_state may show “emergency.” The is_manual_test_active data value is normally “false” but may be “true” when a smoke or CO test is started. Last_manual_test_time may include the timestamp of the last successful manual smoke or CO test. The ui_color_state data value may be derived from is_online, battery_health, co_alarm_state, and smoke_alarm_state. The ui_color_state may mirror the color that is displayed on an app and/or the device).	Claim 15 recites a method for controlling an audio device, which is similar to claim 1, thus, it is rejected similarly.		Claim 16 recites a method for controlling an audio device, which is similar to claim 2, thus, it is rejected similarly.	Claim 17 recites a method for controlling an audio device, which is similar to claim 3, thus, it is rejected similarly.

Claim 19 recites a method for controlling an audio device, which is similar to claim 5, thus, it is rejected similarly.	Claim 20 recites a method for controlling an audio device, which is similar to claim 6, thus, it is rejected similarly.
Claims 3, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lyons in view of Mozer (US PG Pub 20170311261).

As per claim 3, Lyons in view of Chen discloses:	The audio device of claim 1, upon which claim 3 depends.	Lyons in view of Chen, however, fails to disclose wherein the controller is further configured to, when second non-natural language audio data is received after the setting mode of the home network is changed, determine to cancel the changed setting mode of the home network and return to a previous home network setting mode.	Mozer does teach wherein the controller is further configured to, when second non-natural language audio data is received after the setting mode of the home network is changed, determine to cancel the changed setting mode of the home network and return to a previous home network setting mode (Mozer; p. 0032 - When smart listening module 108 operates in event-based smart listening mode, module 108 can rely on a set of “trigger events” that are pre-programmed into electronic device 102 (by, e.g., the device manufacturer or OS provider) and/or are defined by a device user. These trigger events may include, but are not limited to, the start of playback of a song, the end of playback of a song, the activation of a device button, the conclusion of a phone call, a change in the physical state of the device (e.g., orientation/speed/acceleration, etc.), and so on. Generally speaking, the trigger events can indicate a high probability that a user will want to make use of the always-on listening functionality of electronic device 102 in the immediate future. Thus, upon detecting the occurrence of such an event, smart listening module 108 can automatically turn on always-on listening for a certain period of time (e.g., X seconds or Y minutes), and then automatically turn it off once that period has elapsed).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Lyons in view of Chen to include wherein the controller is further configured to, when second non-natural language audio data is received after the setting mode of the home network is changed, determine to cancel the changed setting mode of the home network and return to a previous home network setting mode, as taught by Mozer, so that the smart listening module 108 can ensure that the functionality of always-on listening module 106 is available to users when they want/need to use it, while at the same time reduce the total amount of device power consumed by this feature (Mozer; p. 0020).		As per claim 11, Lyons in view of Chen discloses:	The audio device of claim 1, upon which claim 11 depends.	Lyons in view of Chen, however, fails to disclose wherein the microphone is driven in an always on state.	Mozer does teach wherein the microphone is driven in an always on state (Mozer; p. 0018 - In addition to electronic device 102 and audio input/capture device 104, system environment 100 further includes an always-on listening module 106, which may run on electronic device 102 (as shown in FIG. 1) or on another device/system such as a cloud-based server (not shown)).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Lyons in view of Chen to include wherein the microphone is driven in an always on state, as taught by Mozer, so that the smart listening module 108 can ensure that the functionality of always-on listening module 106 is available to users when they want/need to use it, while at the same time reduce the total amount of device power consumed by this feature (Mozer; p. 0020).	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lyons in view of Klimanis (US PG Pub 20160314782).

As per claim 9, Lyons in view of Chen discloses:
The audio device of claim 8, upon which claim 9 depends.	Lyons in view of Chen, however, fails to disclose wherein the controller is further configured to: receive additional natural language audio data after the audio feedback is output; and transmit the control signal to the at least one device based on the received additional natural language audio data. 	Klimanis does teach wherein the controller is further configured to: receive additional natural language audio data after the audio feedback is output (Klimanis; p. 0124 - Sound inputs can also be used to control any of the devices in the smart home system. For example, an occupant of a home may wish to control a hazard detector using a voice command such as “silence the alarm.”); and transmit the control signal to the at least one device based on the received additional natural language audio data (Lyons; p. 0124 – As smart-home devices are proliferated within an enclosure, each can be designed with an integrated or add-on sound recording device to form an interconnected network of sound recording stations such that users can control any smart home function from almost anywhere in their home).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Lyons in view of Chen to include wherein the microphone is driven in an always on state, as taught by Klimanis, in order to form an intercom system, an emergency notification system, a home-wide phone system, and/or an environment in which users can verbally command any smart-home device or function from anywhere in their home (Klimanis; p. 0124).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art made of record and not relied upon includes:
Butler (US PG Pub 20180276962) recites user interface support for connected home services.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139. The examiner can normally be reached Monday - Friday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODRIGO A CHAVEZ/Examiner, Art Unit 2658

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658